DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 1 and 3-7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/29/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 has been amended to recite “wherein the lateral fluid port includes an outer fluid port is longitudinally aligned”, but this phrase is grammatically incorrect. It is suggested to amend claim 12 to recite “wherein the lateral fluid port includes an outer fluid port that is longitudinally aligned”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  The phrase “the inner sleeve” lacks proper antecedent basis since no such sleeve has been introduced in a claim upon which claim 14 depends; however, it is clear that this “inner sleeve” is intended to refer to the “first sleeve” introduced in claim 8. Accordingly, it is suggested to amend claim 14 to recite “the first sleeve”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  Lines 3 and 6 recite the phrase “the sleeve”, but such a sleeve is introduced in claim 1 (which claim 21 incorporates) as “a first sleeve”. In order to maintain consistency of claim language, it is suggested to amend claim 21 to recite “the first sleeve” on lines 3 and 6.  Line 8 recites the phrase “a therapeutic agent”, but “a therapeutic agent” has already been introduced in claim 1; however, it is clear that the agents of claims 1 and 21 are intended to be the same. Accordingly, it is suggested to amend line 8 of claim 21 to recite “[[a]] the Claims 22-25 are also objected to due to their dependency on claim 21. 
Claim 22 is objected to because of the following informalities:  Like claim 22, lines 2 and 2-3 recite the phrase “the sleeve”, but such a sleeve is introduced in claim 1 as “a first sleeve”. In order to maintain consistency of claim language, it is suggested to amend claim 22 to recite “the first sleeve” on lines 2 and 2-3.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  On line 2, the phrase “therapeutic agent” lacks an article preceding it. It is suggested to amend line 2 to recite “the therapeutic agent”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  On line 1, the phrase “therapeutic agent” lacks an article preceding it. It is suggested to amend line 1 to recite “the therapeutic agent”.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities: Claim 26 recites “the guard is connected to the shaft” but this feature is already required in claim 8 (upon which claim 26 depends, see line 12. Claim 26 also uses various tenses, rendering it grammatically incorrect. It is suggested to amend claim 26 to recite “wherein the guardextends distally a chord length from the guard no more than 4.5 millimeters”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 has been amended to recite “the guard has a deflection portion that deflects the first sleeve such that the distal end of an outer sleeve is non-coaxial with the longitudinal axis”. 
However, the phrase “the distal end of an outer sleeve” lacks proper antecedent basis. Because claim 1 introduces “a first sleeve” having a “distal end”, it is unclear if claim 3 is intended to recite “the distal end of the first sleeve” or “[[the]] a distal end of an outer sleeve”.
Additionally, it is unclear how the “outer sleeve” is related to the other structures (“shaft”, “first sleeve” with “penetrative tip”, “guard” and “fluid chamber”) of the claim since the Specification and Drawings do not show a sleeve that one of ordinary skill in the art would consider to be an “outer sleeve” in the presence of the shaft (104, 204, 304) and the first sleeve (106, 206, 306). 
For the sake of examination, the “outer sleeve” of claim 3 is interpreted as being the “first sleeve”. It is suggested to amend claim 3 to recite “the guard has a deflection the first sleeve is non-coaxial with the longitudinal axis”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peyman et al. (US Pat 7,316,676) in view of Hofling (US Pat 5,419,777).
 Re claim 8, Peyman discloses a cannula device 30 (Fig 3A; it is noted that Fig 3A only shows the distal portion of the device 30 and the proximal portion of the device 30 can be seen in Fig 1), the device comprising: a handle (seen in Fig 3A and Fig 1 but not labeled; labeled in annotated Fig A below) with a movable control member 50 (as seen in Fig 1; Col 5, Lines 7-18); a shaft 37 (seen in Fig 3A but not labeled; labeled in Fig 1) extending from the handle having a proximal end (labeled in annotated Fig A below), a distal end (labeled in annotated Fig A below), and a longitudinal axis extending therebetween (as seen in Fig 3A and annotated Fig A below), the shaft having a deflection portion (labeled in annotated Fig A below) at the distal end that is not parallel to the longitudinal axis (as seen in Fig 3A and annotated Fig A below), the deflection portion defining a distal axis at an angle to the longitudinal axis in a range of 30 degrees to 90 degrees (Col 5, Lines 42-46); a first sleeve 35 (Fig 3A) partially within 
Peyman does not disclose that the handle includes a plurality of graduations positioned relative to the movable control member to convey a distance to which the first sleeve has been moved in the distal direction. Hofling, however, teaches a substantially similar cannula device (seen in Fig 2 and 5) comprising a shaft 22 (comparable to shaft 37 of Peyman), a first sleeve 15 (comparable to first sleeve 35 of Peyman), a handle 54 (comparable to the handle of Peyman) and a movable control member 55 (comparable to movable control member 50 of Peyman), wherein the handle includes a plurality of graduations 65 positioned relative to the movable control member (which itself has a single marking 66) to convey a distance to which the first sleeve has been moved in the distal direction (Col 6, Lines 34-37) for the purpose of indicating the extent of first sleeve displacement relative to the shaft allowing the positioning of the first sleeve relative to the shaft to be accurately controlled (Col 6, 

    PNG
    media_image1.png
    779
    656
    media_image1.png
    Greyscale

Re claim 9, Peyman discloses that the first sleeve is flexible enough to change shape yet rigid enough to penetrate the eye (Col 4, Lines 40-42) but does not explicitly disclose that the first sleeve is made of a shape memory material. Hofling, however, teaches forming first sleeve of a shape memory material (Col 3, Lines 34-37) for the purpose of providing little friction within the shaft (Col 3, Lines 21-23). Therefore, 
Re claim 10, Peyman discloses that at least a portion of the first sleeve has a gauge in a range of 22 gauge to 25 gauge (Col 4, Lines 8-9),
Re claim 13, Peyman discloses that the fluid chamber is an internal fluid chamber in fluid communication with the first sleeve (an “internal fluid chamber” is inherently present since Col 4, Lines 32-34 recite that “fluid medication may also be inserted into the subretinal space 25 through the device 35”).
Re claim 14, Peyman discloses all the claimed features but does not explicitly disclose that the internal fluid chamber is releasably connected to the inner sleeve. Hofling, however, teaches using an internal fluid chamber that is releasably connected to the inner sleeve (via inlets 59, Fig 5; Col 6, Lines 20-26) for the purpose of allowing medication to be injected through the first sleeve (Col 2, Lines 33-35). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Peyman to include the internal fluid chamber as being releasably connected to the inner sleeve, as taught by Hofling, for the purpose of allowing medication to be injected through the first sleeve (Col 2, Lines 33-35); additionally, one .
Claims 11 and12 are rejected under 35 U.S.C. 103 as being unpatentable over Peyman et al. (US Pat 7,316,676)/Hofling (US Pat 5,419,777) in view of Becker (PG PUB 2010/0010468).
Re claims 11 and 12, Peyman discloses that the first sleeve has a retracted position and an inserted position (Col 5, Lines 64-66; as required by claim 12) but Peyman/Hofling does not disclose that the cannula device further comprises a lateral fluid port extending transversely to the longitudinal axis through the shaft and the first sleeve (claim 11), wherein the lateral fluid port comprises an outer fluid port that is longitudinally aligned with an inner fluid port in the retracted position and the outer fluid port is longitudinally misaligned with the inner fluid port when in the inserted position (claim 12). Becker, however, teaches a device 10 (Fig 3) wherein an shaft 12 and an first sleeve 18 have a lateral fluid port 22,24 extending therethrough wherein the lateral fluid port 22,24 comprises an outer fluid port 24 and an inner fluid port 22, and wherein the ports are longitudinally aligned when the first sleeve is retracted and are misaligned when the first sleeve is inserted (Para 107) for the purpose of controlling the flow of fluid therethrough (Para 107). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Peyman/Hofling to include fluid ports on each of the shaft and the first sleeve such that these ports are aligned when the first sleeve is retracted and are misaligned when the first sleeve is .

Allowable Subject Matter
Claims 1 and 4-7 are allowed. Claims 3 and 21-25 would be allowable if rewritten to overcome the objections and/or rejections under 35 USC 112(b) set forth in this Office Action.
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of independent claims 1 and 21 and dependent claim 26 could either not be found or was not suggested in the prior art of record. Claims 1 and 21 requires a cannula device having (1) a shaft with a longitudinal axis, (2) a first sleeve with a penetrative distal tip which is slidable within the shaft and which defines a distal axis at an angle in the range of 30 to 90 degrees to the longitudinal axis, (3) a guard connected to the shaft and extending transversely to the longitudinal axis, and (4) a fluid chamber in fluid communication with the penetrative distal tip, wherein the first sleeve extends distally a chord length from the guard no more than 4.5 millimeters. Claim 26 requires the subject matter of independent 8 and requires the first sleeve to extend distally a chord length from the guard no more than 4.5 millimeters.
The closest prior art of record is the above cited Peyman reference which discloses a cannula device (Fig 3A) having a shaft 37 with a longitudinal axis, a fluid .

Response to Arguments
Applicant’s arguments filed 4/29/2021 are moot in view of the present Detailed Action which has employed Hofling to teach the amended features of independent claim 8 and has indicated independent claims 1 and 21 and dependent claim 26 as allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783